NOT DESIGNATED FOR PUBLICATION

                                                No. 122,310

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                    v.

                                      TONY DEANDRO RAINES,
                                            Appellant.


                                   MEMORANDUM OPINION

        Appeal from Cowley District Court; NICHOLAS M. ST. PETER, judge. Opinion filed August 28,
2020. Affirmed in part and dismissed in part.


        Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., ATCHESON and BRUNS, JJ.


        PER CURIAM: Defendant Tony Deandro Raines appeals the sentences the Cowley
County District Court imposed on him following his guilty pleas to fleeing or attempting
to elude a law enforcement officer in violation of K.S.A. 2019 Supp. 8-1568(b)(1), a
severity level 9 person felony; and driving while a habitual violator in violation of K.S.A.
2019 Supp. 8-287, a Class A misdemeanor. Raines contends the district court abused its
discretion in denying his request for probation and erred in considering his criminal
history on the felony because his past convictions had not been proved to a jury. Because
Raines received a guidelines sentence on the felony, we have no jurisdiction to consider
the appeal from that conviction. We find no abuse of discretion in the sentence the district
court imposed on the misdemeanor. We, therefore, affirm in part and dismiss in part.

                                                    1
       Raines committed the offenses on April 11, 2019; the underlying circumstances
are irrelevant to this appeal. He entered his pleas in May, and the district court adjudged
him guilty. The district court sentenced Raines in November. The district court found
Raines had a criminal history score of C, so the presumptive guidelines sentencing range
for fleeing or attempting to elude conviction was 11 to 13 months in prison with
probation. But Raines was on conditional release when he committed the offenses, so a
special rule applied permitting the district court to disregard the presumption of probation
and to incarcerate Raines. See K.S.A. 2019 Supp. 21-6604(f)(1). The district court
sentenced Raines to 12 months in prison followed by 12 months of postrelease
supervision on his conviction for fleeing or attempting to elude. On the misdemeanor
habitual violator conviction, the district court sentenced Raines to six months in the
county jail to be served concurrently with the prison time and fined him $100. The
district court ordered the sentences in this case to be served consecutively to a sentence
imposed on Raines in another case.


       Raines has appealed. After the appeal was docketed, Raines filed a motion for
summary disposition. See Kansas Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47).
We granted the motion.


       In his motion for summary disposition, Raines acknowledges he received a
guidelines sentence for the felony fleeing or attempting to elude conviction and
presumptive guidelines sentences are not appealable. See K.S.A. 2019 Supp. 21-
6820(c)(1). Accordingly, we do not have jurisdiction to review the felony sentence and
dismiss that part of Raines' appeal. We mention that the Kansas Supreme Court has
consistently rejected the criminal history challenge he wishes to raise based on a
purported violation of his right to jury trial under Apprendi v. New Jersey, 530 U.S. 466,
120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). See State v. Razzaq, 309 Kan. 544, 552, 439
P.3d 903 (2019); State v. Pribble, 304 Kan. 824, 838-39, 375 P.3d 966 (2016); State v.

                                             2
Fischer, 288 Kan. 470, Syl. ¶ 4, 203 P.3d 1269 (2009); State v. Ivory, 273 Kan. 44, 45-
47, 41 P.3d 781 (2002).


       As to the sentence the district court imposed on Raines for the misdemeanor
habitual violator conviction, we find no abuse of discretion. A district court exceeds its
discretion if it rules in a way no reasonable judicial officer would under the
circumstances, if it ignores controlling facts or relies on unproven factual representations,
or if it acts outside the legal framework appropriate to the issue. Northern Natural Gas
Co. v. ONEOK Field Services Co., 296 Kan. 906, 935, 296 P.3d 1106 (2013); State v.
Ward, 292 Kan. 541, Syl. ¶ 3, 256 P.3d 801 (2011). Here, in sentencing Raines, the
district court specifically referred to his two previous convictions for fleeing or
attempting to elude and his eight previous convictions for driving while suspended. That
record evinces an unsuitability to probation on the habitual violator conviction. The
district court, therefore, did not overstep its broad judicial discretion in denying Raines'
request for probation.


       Affirmed in part and dismissed in part.




                                              3